MEMORANDUM **
Andres Rincon-Hernandez appeals his guilty-plea conviction and 120-month sentence for conspiracy to possess with intent to distribute a cocaine substance, in violation of 21 U.S.C. §§ 841(a)(1), 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rincon-Hernandez has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Rincon-Hernandez did not file a pro se supplemental brief, and the government did not file a brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.